Title: From James Madison to Thomas Jefferson, 11 November 1823
From: Madison, James
To: Jefferson, Thomas


        
          Dear Sir
          Montpellier Novr. 11. 1823
        
        I have recd. yours of the 6th. My preference of F. Gilmer for the law professorship, to any other name brought into view, has not changed; & I know of no one better suited for the mission now declined by Mr. Cabell. It will be well I think to hold out, in the first instance at least, not more than $1500 for the Salary, as the reduction of the number of professors from 10 to 7. may not be finally settled, & if settled in the negative, the annuity would fall short. It is true that a professor of law if taken from the Bar, may be expected to make a greater pecuniary sacrifice than might be made

by the others, but on the other hand, his class & his fees will probably be more numerous. I should prefer a fixed sum for the service abroad, to defraying actual expences. You can better estimate these than I can. Supposing that he will be absent not more than 6, 7. or 8 months, I suggest $1500 for the allowance; but shall acquiesce in any sum you may prefer not exceeding $2000. The gratification of such a trip to Europe, will doubtless be felt as an item in the compensation. I incline to making the allowance a special provision for the service rather than a Salary for professional services not performed. The distinction however is more nominal than material.
        I return Mr. Cabell’s letter with the copy of your answer to the President. You will see by mine inclosed, that they substantially agree, and you will see by Mr. Rush’s letter which I also inclose, & which is of later date than his correspondence sent us by the President, how skittish the Br. Cabinet is on the very business into which it has invited us. It is not impossible that Canning, looking more ahead than his colleagues, and more to the vox populi at the moment may be drawn back occasionally from his own advances.
        Mr. Crawford proceeded hence on his way to Washington this afternoon. He came from Govr. B’s on sunday, and was detained here yesterday & part of today by the State of the weather. He seems equal to the Journey; but his Constitution seems a good deal shaken, and will require care as well as time for a thorough repair.
        With Mr. R’s letter you will be kind eno’ to return my answer to the President. Adieu with every good wish
        
          James Madison
        
      